The plaintiff in error was convicted in the county court of Sequoyah county for the offense of selling intoxicating liquor and sentenced to thirty days imprisonment in the county jail and to pay a fine of fifty dollars. The judgment and sentence was entered on October 9th, 1909. An appeal was taken by filing in this court on February 11th, 1910, a petition in error with case-made. The Attorney General has filed a motion to dismiss the appeal for the reason that the case-made was not filed in the lower court as provided by sec. 6951, Snyder's Stat. 1909. The record shows the acknowledgment of service of the notice to dismiss, and plaintiff in error has made no response to said motion. An examination of the purported case-made shows that the same was never filed with the papers in the case in the court below. The purported case-made does not meet the requirements of sec. 6951, Snyder's Stat. 1909. The motion to dismiss the appeal must therefore be sustained. It is therefore ordered that the purported appeal be and the same is hereby dismissed and the cause remanded to the county court of Sequoyah county with direction to enforce the judgment and sentence.
FURMAN, P.J., and ARMSTRONG, J., concur. *Page 606